DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-40 are presented for examination.  This office action is in response to the amendment filed on 1/22/21.

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed on 1/22/21 and 1/22/21. The information disclosed therein was considered.

Specification
Applicants are reminded to update the status of the referenced U.S. applications in the Related Applications section and in any other corresponding area in the specification, if any.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title should be more specific to differentiate the invention from similar inventions in the patent literature.
The “low latency near memory”, “high latency far memory”, and “threshold” aspects of the invention should be mentioned in the title so that the title is more descriptive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 22, 25, 26, 28, 29, 30, 31, 33, 35, 36, 37, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkerson et al. (Wilkerson) US Patent No. 9,583,182.
As to claims 21, 31, and 37, Wilkerson discloses the claimed invention.  Wilkerson discloses A computer-implemented method, comprising: performing, by a heterogeneous memory system (col. 2 line 40) including a low-latency near memory (NM) (Figs 3 and 4 Ref 308)  and a high-latency far memory (FM) (Figs 3 and 4 Ref 310): allocating a page (col. 15 lines 25-28 “a page to be moved” , col. 7 lines 48-60 “remap hot pages from far memory to near memory” and “data has been moved from far memory to near memory”, col. 8 lines 40-42 “the requested data was copied” and “the data was copied”,  and col. 9 lines 19-21 ”Demoting” a page refers herein to copying the page from near memory to far memory--- Demoting a page can make room in near memory for new pages” read on this limitation), wherein the page contains a set of NM blocks stored in the NM (col. 11 lines 55-57) and a set of FM blocks stored in the FM (Col. 11 lines 52-54 and 56-58), and the page is assigned to a region of memory that stores on a particular proportion of blocks in the page in the NM (Fig. 3 and col. 11 40-51 subset and smaller than far memory read on this limitation); detecting, based at least 

As to claim 22, Wilkerson discloses the invention as claimed above.  Wilkerson further discloses  wherein the detecting and the migrating of the page are performed by an operating system (col. 7 lines 48-66 and line 50 “OS”) of the heterogeneous memory system.

As to claims 25, 33, and 39, Wilkerson discloses the invention as claimed above.  Wilkerson further discloses wherein detecting that the page access pattern of the page meets the specified threshold comprises: determining a page hotness indicator of the page based at least in part on an access count of the page in a time period; and determining that the page hotness indicator meets the specified threshold (col. 7 lines 48-66 and line 50 “hot pages” read on this limitation). 
As to claim 26, Wilkerson discloses the invention as claimed above.  Wilkerson further discloses wherein determining that the page hotness indicator 
As to claim 28, Wilkerson discloses the invention as claimed above.  Wilkerson further discloses performing, by a heterogeneous memory system (col. 2 line 40): tracking, based at least in part on the access requests, a hotness indicator of a block in the page; and migrating the block from FM allocated for the page to NM allocated for the page based at least in part on the hotness indicator of the block (col. 7 lines 54-55 “remap hot pages from far memory to near memory as usage patterns change” and col. 7 lines 58-59 “the data has been moved from far memory to near memory”). 

As to claim 29, Wilkerson discloses the invention as claimed above.  Wilkerson further discloses wherein the tracking and the migrating of the block are performed by a hardware memory controller(Fig. 1 Ref. 120) of the heterogeneous memory system (col. 7 lines 48-66, “One way to manage multi-level memories is using memory partitioning.  In one example of a system implementing memory partitioning, the operating system (OS) partitions the physical address space and maps program data to whichever memory regions happen to be available.  In a system implementing memory partitioning, the OS can also opportunistically remap hot pages from far memory to near memory as 
example, if a page has been remapped from far memory to near memory, the data 
has been moved from far memory to near memory, and an access to the far memory 
address can be translated or redirected to the near memory address.  A benefit 
of memory partitioning is the potential for leveraging existing memory 
management strategies by relying on the OS, which is often responsible for 
memory management.”). 

As to claim 30, Wilkerson discloses the invention as claimed above.  Wilkerson further discloses wherein the migrating of the block comprises updating a remap entry corresponding to the block to indicate a location of the block  (col. 7 lines 48-66 "Remapping" refers to either mapping or remapping, and involves creating a relationship between addresses, col. 7 lines 54-55 “remap hot pages from far memory to near memory as usage patterns change” and col. 7 lines 58-59 “the data has been moved from far memory to near memory”).

As to claim 35, Wilkerson discloses the invention as claimed above.  Wilkerson further wherein the heterogeneous memory system comprises a hardware memory controller configured to: track, based at least in part on the access requests, a hotness indicator of a block in the page; and migrate the block from FM allocated for the page to NM allocated for the page based at least 

As to claim 36, Wilkerson discloses the invention as claimed above.  Wilkerson further discloses wherein to migrate the block, the hardware memory controller is configured to: update a remap entry corresponding to the block to indicate a location of the block (col. 7 lines 48-67 "Remapping" refers to either mapping or remapping, and involves creating a relationship between addresses). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 34, and 40 are rejected under  35 U.S.C. 103 as being unpatentable over Wilkerson et al. (Wilkerson) US Patent No. 9,583,182 in view of da Ancajas et al. (Ancajas) US Patent Application No. 2015/0052327.
As to claims 27, 34, and 40, Wilkerson discloses the invention as claimed the above. However, Wilkerson does not specifically disclose wherein the 
Ancajas discloses wherein the migrating of the page is performed as part of a migration of multiple pages in a migration epoch (para [0061] “data is migrated 515 at a boundary of an epoch”) for the purpose of increasing data transfer reliability. 
One of ordinary skill in the memory art familiar with Wilkerson and looking at Ancajas would have recognized that the memory access performance of Wilkerson would have been enhanced by including wherein the migrating of the page is performed as part of a migration of multiple pages in a migration epoch because it would increase data access speed.  The ability to increase data transfer reliability provides sufficient suggestion and motivation to one of ordinary skill in the memory art to include wherein the migrating of the page is performed as part of a migration of multiple pages in a migration epoch.  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the migrating of the page is performed as part of a migration of multiple pages in a migration epoch as taught by Ancajas into the system of Wilkerson for the advantages stated above.

Allowable Subject Matter
Claims 23, 24, 32, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mail date of this letter.  Failure to respond within the period for response will result in ABANDONMENT of the application (see 35 USC 133, MPEP 710.02, 710.02(b)). In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.    See 37 C.F.R. ' 1.111(c).

When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG C KIM whose telephone number is (571)272-4181.  The examiner can normally be reached on M-F 9:30-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/HONG C KIM/Primary Examiner, Art Unit 2138